Citation Nr: 0026260	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for post traumatic 
arthritis of the right knee, evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission 









INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958. This matter comes on appeal to the Board from a 
December 1998 decision by the Houston VA Regional Office.

FINDINGS OF FACT

The veteran has severe degenerative arthritis of the 
patellofemoral joint and medial junction compartment 
manifested by significant limitation of motion, giving away, 
locking, catching, swelling, difficulty sleeping and walking 
stairs, crepitus, an antalgic gait requiring the use of cane, 
and pain, necessitating medication for relief.


CONCLUSION OF LAW

An increased rating of 50 percent for post traumatic 
arthritis of the right knee is warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003-5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1999).

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, and 40 percent when limited to 30 
degrees  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

Analysis

The record includes statements provided by the veteran in 
support of his claim, private outpatient treatment records 
dated from September 1997 to September 1998, and the reports 
of examinations conducted by Terry F. Eska, M.D., in April 
1997, and by VA in October 1998. The above evidence shows 
that the veteran has severe degenerative arthritis of the 
patellofemoral joint and medial junction compartment 
manifested by significant limitation of motion, giving away, 
locking, catching, swelling, difficulty sleeping and walking 
stairs, crepitus, an antalgic gait requiring the use of cane, 
and pain, necessitating medication for relief. As noted 
above, arthritis is rated on the basis of limitation of 
motion. Here, most recently, in October 1998, range of motion 
of the right knee was from 110 degrees to -20 degrees, 
impairment appropriately reflected by the current 30 
evaluation. The reports of the April 1997 and October 1998 
examinations, however, further disclose that pain associated 
with the service-connected right knee disability has had a 
significant impact on the veteran's mobility and ability to 
perform many necessary daily activities. Accordingly, 
resolving the benefit of the doubt in his favor, the Board 
finds that a schedular evaluation of 50 percent more 
accurately reflects the extent and severity of the veteran's 
condition. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003-5261. 
Although the veteran contends that a separate evaluation 
should be assigned for instability of the right knee, the 
examination reports discussed above both indicate that the 
knee was stable in all directions. Unfavorable ankylosis, the 
criterion for an evaluation in excess of 50 percent under 
38 C.F.R. § 4.71a, Code 5256 (1999), likewise is not evident. 

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability. 38 C.F.R. § 3.321(a) (1999). 
Entitlement to an extraschedular evaluation must be addressed 
only "if there is evidence of 'exceptional or unusual' 
circumstances" that would render the schedular rating 
inadequate. G.C. Prec. 36-97; see also 38 C.F.R. § 
3.321(b)(1) (1999) (extra-schedular evaluation may apply when 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."). Here, the veteran has not been hospitalized for 
treatment of the service-connected right knee disability. 
Although he is not gainfully employed and maintains his 
inability to work is caused by his right knee condition, the 
record shows that he has other significant medical conditions 
including organic heart disease. Based on the evidence of 
record, the 50 percent evaluation now assigned on a schedular 
basis properly reflects the impairment of his earning 
capacity due to the right knee condition. Consequently, the 
case need not be referred to Central Office for consideration 
of an extraschedular evaluation.


ORDER

An increased rating of 50 percent for post traumatic 
arthritis of the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


